Citation Nr: 1702007	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-18 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for necrotizing pancreatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The following determination is based on review of the Veteran's claims file in addition to his Veterans Benefits Management System and Virtual VA files.  

The issue of service connection for necrotizing pancreatitis on the basis of secondary aggravation is REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on his part.


FINDING OF FACT

Necrotizing pancreatitis was not incurred in service, nor is it due to inservice exposure to Agent Orange or proximately due to or the result of service-connected diabetes mellitus (DM).  


CONCLUSION OF LAW

Necrotizing pancreatitis was not incurred in or aggravated by active service, to include Agent Orange exposure, nor is it proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by July 2009, September 2009, October 2009, November 2009, December 2009, January 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  The VA conducted an examination addressing the medical questions at hand in July 2010.  That examiner reviewed the claims folder, to include all relevant evidence pertaining to the claim, performed a complete medical examination, considered the Veteran's history, and provided an etiological opinion.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(1)-(3) (2016).  

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue at hand.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2016).  

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law made substantive changes to 38 U.S.C.A. § 1116 pertaining to presumption of service connection for diseases associated with exposure to certain herbicide agents.  Effective January 1, 2002, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2016).  

The following diseases shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2016) are satisfied:  chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II DM, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2016).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal sperm parameters and infertility have specifically been excluded from presumptive service connection based on herbicide exposure.  
See 68 Fed. Reg. 97, 27,630-27,641 (May 20, 2003).  

As reflected above, certain diseases may be service connected on a presumptive basis (as due to exposure to herbicides/Agent Orange in service) if manifested in Veterans who served in Vietnam during the Vietnam Era, or are shown to have otherwise been exposed to herbicides/Agent Orange during service.  38 U.S.C.A. § 1116 (West 2014).  Necrotizing pancreatitis is not listed among the diseases associated with exposure to herbicides/Agent Orange.  See 38 C.F.R. § 3.309(e) (2016).  Service connection for pancreatitis may nonetheless be established as due to such exposure by affirmative evidence supporting that theory of entitlement.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

Service connection is currently in effect for DM, type II.

The STRs are negative for report of, treatment for, or diagnosis of a pancreatic condition.  Post service private medical records reflect that the Veteran was seen in February 2006 for abdominal pain.  A computerized tomography (CT) scan showed a pancreatic necrosis.  In March 2006, the Veteran underwent an abdominal washout with debridement of the pancreas.  In 2009, he was seen in follow-up to remove stents that were blocking his pyloris.  

The Veteran underwent VA examination in July 2010.  Following review of the evidence, it was noted that he had done "very well" since 2009.  He still experienced short episodes of epigastric discomfort.  On examination, it was noted that his weight was stable.  There was a well-healed midline scar and no evidence of a ventral hernia.  There was no abdominal tenderness or enlargement of an abdominal organ.  It was the examiner's opinion that it was less likely than not that the Veteran's chronic pancreatitis with acute necrotizing episodes was related to his diabetes.  For rationale, he stated that chronic pancreatitis with pseudocyst formation was most commonly related to alcohol ingestion and cigarette smoking.  As the Veteran stated that he did not smoke or drink, other possible causes were autoimmune or idiopathic categories.  In this case, the assessment was that the Veteran probably fell into an idiopathic category in that there was no credible evidence linking DM to a higher risk for development of chronic pancreatitis.  

A July 2012 VA examination report is of record but pertains to another condition.  

Analysis

The Veteran claims that service connection is warranted for necrotizing pancreatitis, primarily as a result of exposure to Agent Orange during service, but in the alternative he claims that such is secondary to service-connected DM.  

Initially, the Board will address whether service connection may be granted for pancreatitis on a direct incurrence basis.  In this regard, the STRs are negative for positive findings regarding the pancreas.  Post-service evidence reflects that the Veteran was first diagnosed with pancreatitis in 2006, over 35 years after his separation from active duty.  The Board notes that there is no diagnosis or complaint associated with pancreatitis until that time.  Thus, the Veteran lacks the inservice occurrence prong to establish service connection.  See Caluza v. Brown, 7 Vet. App. at 495-97.  

In addition, the Board finds that service connection for pancreatitis secondary to the Veteran's service-connected DM, type II, is not warranted.  The Board notes that the VA examiner addressed this medical question upon examination in July 2010.  It was opined that it was less likely that the Veteran's necrotizing pancreatitis was related to his DM.  Further, it was opined that the Veteran's pancreatitis most likely fell into an idiopathic category in that there was no credible evidence linking DM, type II, to a higher risk for the development of chronic pancreatitis.  

As to the assertion that necrotizing pancreatitis is the result of Agent Orange exposure, as noted above, this condition is not listed among the diseases associated with exposure to herbicides/Agent Orange.  See 38 C.F.R. § 3.309(e) (2016).  However, as also pointed out, service connection for pancreatitis may nonetheless be established as due to such exposure by affirmative evidence supporting that theory of entitlement.  Combee, supra.  In this case, however, no such affirmative evidence has been received although the Veteran was asked in an April 2009 letter to submit medical evidence which supported this assertion.  

In light of the foregoing, the Board finds that the Veteran's necrotizing pancreatitis was not caused by or the result of either the Veteran's active service, to include his exposure to Agent Orange, or as secondary to (proximately due to or the result of) his service-connected DM, type II.  See 38 C.F.R. §§ 3.303, 3.310 (2016).  

The Board has considered all of the Veteran's contentions.  However, as a layperson without the appropriate medical training and expertise, he is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between his pancreatitis and his active military service, to include as secondary to herbicide exposure.  Jandreau, 492 F.3d at 1377.  Thus, the Veteran's own assertions as to the etiology of his necrotizing pancreatitis have no probative value.  

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the service connection claim.  The Veteran does not have necrotizing pancreatitis traceable to disease or injury incurred in or aggravated during active military service, to include as due to herbicide exposure, or as proximately due to or the result of his service-connected DM, type II.  Thus, the claims of service connection for pancreatitis must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection is necrotizing pancreatitis, on a direct, Agent Orange presumptive and secondary causation basis, is denied.  


REMAND

Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2016).  In the present case, the July 2010 A examiner concluded that there was no credible evidence linking diabetes mellitus to a higher risk for development of chronic pancreatitis.  This opinion does not address the theory of secondary aggravation.  Accordingly, further examination is required.

Therefore, this matter is REMANDED to the AOJ for further action.  

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine whether his necrotizing pancreatitis is aggravated by his service-connected diabetes mellitus, type II.  The complete claims file must be provided to the examiner for review in connection with the examination.  The examination report should reflect that such a review was conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's necrotizing pancreatitis is aggravated (increased in severity beyond the natural progress of the disorder) by his service-connected diabetes mellitus, type II.

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the necrotizing pancreatitis prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its baseline level imposed by the service-connected disability.

The examiner should provide complete rationale for all conclusions reached.  If the VA examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. The claim of service connection for necrotizing pancreatitis on a secondary aggravation basis should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


